—Order and judgment reversed on the law with costs, motion denied, complaint and verdict reinstated. Memorandum: Supreme Court erred in granting defendant’s motion to set aside the jury verdict. The court presented the jury with a verdict sheet that directed: "After considering all of the credible evidence and the law as I have previously stated to you in this charge, consider the following questions”. The jury unanimously determined each issue presented.
*973A jury verdict should not be disturbed unless it could not be reached by any fair interpretation of the evidence (Cohen v Hallmark Cards, 45 NY2d 493, 499; Buscaglia v Olka, 101 AD2d 713, 714). We conclude that the court’s decision to set aside the jury verdict in this case was unwarranted (see, Reed Paving v Glen Ave. Bldrs., 148 AD2d 934; Kuncio v Millard Fillmore Hosp., 117 AD2d 975, 976, lv denied 68 NY2d 608).
All concur except Balio, J., who dissents and votes to affirm in the following Memorandum.